Citation Nr: 0403692	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  94-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.   
 
2.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.   
 
3.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to Agent Orange exposure.   
 
4.  Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions.  

An October 1989 RO decision determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disorder (schizophrenia).  A 
November 1994 RO decision denied service connection for 
chloracne due to Agent Orange exposure and for PCT due to 
Agent Orange exposure.  In an October 1999 decision, the 
Board reopened and granted the veteran's claim for service 
connection for PTSD.  The Board remanded the remaining issues 
on appeal for further development to include scheduling the 
veteran for a Travel Board hearing.  A January 2000 RO 
decision implemented the Board decision granting service 
connection for PTSD, and the RO then assigned a 30 percent 
rating for the condition.  In a July 2001 statement, the 
veteran withdrew his request for a Travel Board hearing.  An 
October 2001 RO decision assigned a higher 50 percent rating 
for PTSD; the veteran appeals for a higher rating.  

The Board notes that in a September 2002 supplemental 
statement of the case, the RO also listed tinea pedis and 
tinea unguium as part of the veteran's present claims for 
service connection for chloracne and PCT due to Agent Orange 
exposure.  However, the only skin issues presently on appeal 
are service connection for chloracne and PCT due to Agent 
Orange exposure.  

The present decision addresses the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for schizophrenia; the remand at the end 
of the Board decision addresses the merits of the claim for 
service connection.  The present Board decision also 
addresses the issues of entitlement to service connection for 
chloracne due to Agent Orange exposure, and entitlement to 
service connection for PCT due to Agent Orange exposure.  The 
issue of entitlement to a rating higher than 50 percent for 
PTSD is addressed in the remand at the end of the Board 
decision.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a psychiatric disorder (schizophrenia) 
in May 1988, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the appeal.  

2.  The veteran does not currently have chloracne or other 
acneform disease consistent with chloracne.  

3.  The veteran does not currently have PCT.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).  

2.  Claimed chloracne was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

3.  Claimed PCT was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1967 
to May 1969.  His service medical records do not refer to 
psychiatric or skin disorders.  An October 1968 entry noted 
that the veteran was seen with complaints of a one-month 
history of epigastric pain which he described as 
intermittent.  On a medical history form at the time of the 
February 1969 separation examination, the veteran checked 
that he did not suffer from skin diseases, depression or 
excessive worry, or nervous trouble of any sort.  The 
objective February 1969 separation examination report 
included notations that the skin and psychiatric evaluation 
were normal.  

VA treatment records dated from March 1970 to June 1971 show 
that the veteran was treated for several disorders.  A March 
1970 hospital admission and discharge record noted that the 
veteran suffered injuries including fractures of the left and 
right femur.  A VA hospital summary dated in May 1970 also 
noted that the veteran was involved in an automobile accident 
and suffered fractures of the right and left femur.  A June 
1971 hospital report indicated that the veteran was admitted 
to the hospital in January 1971 with a history of being 
nervous as well as sleeplessness, restlessness, and 
displaying evidence of emotional mal-adjustment.  The 
diagnoses included schizophrenia, paranoid type, chronic.  

In June 1971, the veteran filed a claim for service 
connection for a psychiatric disorder.  He reported that he 
was hospitalized from January 1971 to June 1971.  

Lay statements dated in December 1971 and February 1972 were 
submitted in support of the veteran's claim.  The lay 
statements essentially indicated that the veteran was normal 
when he entered service and that his behavior had changed 
since his separation.  

VA treatment records dated from October 1971 to October 1972 
refer to treatment for other disorders.  

In March 1972, the RO denied service connection for 
schizophrenia.  It was noted that the veteran's service 
medical records were negative for a nervous abnormality and 
that schizophrenia was first shown in January 1971.  The 
veteran appealed the decision.  

The veteran underwent a VA psychiatric examination in 
November 1972.  It was noted that his claims file contained 
reports of hospitalizations for a nervous condition which was 
finally classified as schizophrenia, paranoid type.  The 
diagnosis was schizophrenia, paranoid type.  It was noted 
that the disability was moderately severe and that the 
veteran was under present treatment.  

At a March 1973 RO hearing, the veteran testified in support 
of his claim for service connection for a psychiatric 
disorder.  

A March 1973 statement from R. E. Castro, M.D., indicated 
that the veteran was treated during the period from September 
1969 to March 1970 for anxiety and depressive reaction.  

A VA hospital summary dated in September 1973 related a 
diagnosis of schizophrenia, paranoid type.  

Private treatment records dated from April 1974 to May 1974 
show treatment for psychiatric disorders.  A May 1974 
statement from Dr. Castro noted that the veteran had been 
under treatment from September 1969 to March 1970 and that he 
suffered from a nervous condition which he described as an 
acute psychosis.  

In October 1974, the Board denied service connection for a 
psychiatric disorder.  It was noted that a psychiatric 
disorder was not demonstrated during the veteran's period of 
service and that a psychosis, diagnosed as schizophrenia, was 
not demonstrated within one year following separation from 
service.  The Board also found that there was no relationship 
between the veteran's service and his subsequent development 
of schizophrenia.  The Board further indicated that Dr. 
Castro's report of having treated the veteran for a 
psychiatric disorder several months after his separation from 
service was unsupported by the records of extensive treatment 
received by the veteran following his March 1970 automobile 
accident.  

VA treatment records dated from February 1975 to April 1975 
refer to continued treatment.  A February 1975 treatment 
entry noted that the veteran suffered first, second, and 
third, degree burns from hot water over a forty-five percent 
surface area of his body.  It was reported that he was 
diagnosed with schizophrenia.  An April 1975 statement from a 
VA facility indicated that the veteran was hospitalized from 
January 1975 to February 1975 for first, second, and third, 
degree burns.  

A January 1976 private treatment report from the Saint Joseph 
Hospital noted that the veteran had a long history of a 
psychiatric disorder dating back to 1969 when he was 
discharged from active duty from a tour of Vietnam.  It was 
reported that approximately six months after discharge, the 
veteran was involved in a serious automobile accident in 
which he fractured both femurs and suffered some external 
head injuries.  The report indicated that since that time, 
the veteran had not adjusted well and that he had manifested 
varying degrees of psychotic disorganization in his thinking, 
behavior, and effect.  The diagnoses were schizoaffective 
schizophrenia and rule out organic brain syndrome and seizure 
disorder, possibly grand mal epilepsy needing further 
evaluation.  

In March 1976, the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder.  

In March 1976, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  The veteran did not 
appeal.  

A May 1976 VA hospital summary related diagnoses included 
schizophrenia, undifferentiated type, and a convulsive 
disorder.  

In June 1977, the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder.  The claim was 
abandoned.  

Records from the Social Security Administration indicate that 
the veteran was receiving disability benefits.  

In January 1978, the veteran again attempted to reopen his 
claim for service connection for a psychiatric disorder.  

A June 1978 RO decision found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  The veteran appealed 
the decision.  

At a December 1978 Board hearing, the veteran testified in 
support of his claim.  

A February 1979 private treatment report from Dr. O. Marina 
de Valderrabano noted that the veteran reported that he 
suffered a psychotic episode in 1971 and that he became sick 
while he was in Vietnam.  The diagnosis was schizophrenia, 
undifferentiated type.  

In September 1979, the veteran filed claims for service 
connection for a psychiatric disorder and for a skin 
disorder, to include as due to Agent Orange exposure.  He 
reported that he developed a skin rash while in Vietnam.  He 
stated that it would go away for a while and then reappear 
again on different parts of his body.  

Private treatment records dated in January 1980 indicate that 
the veteran was receiving treatment for several disorders.  A 
January 1980 statement from M. Biernoff, M.D., reported that 
the veteran had been under his psychiatric care since January 
1978 and that he had suffered from numerous symptoms 
including severe anxiety, ideas of reference, and feelings of 
depression and worthlessness.  

The veteran underwent a VA psychiatric examination in January 
1980.  It was noted that the claims file was not available.  
The impression was schizophrenia and the examiner noted that 
the veteran's impairment was severe.  

The veteran also underwent a VA general medical examination 
in February 1980.  The veteran reported that he had a 
recurrent skin condition which had never been evaluated by a 
dermatologist.  The examiner noted that the veteran had a 
very bizarre skin pigmentation that was hyperkeratotic in the 
groin and that on questioning, he admitted that in 1975 a 
friend poured a bucket of boiling water on him and that the 
massive areas of pigmentation were scars.  The examiner noted 
that there was no other characteristic rash present except 
for the burns.  The diagnoses included dermatitis, recurrent, 
cause not established, and massive burn scars.  

In March 1980, the RO, in pertinent part, denied service 
connection for a psychiatric disorder and for a skin 
condition, to include as due to Agent Orange exposure.  

In May 1981, the Board, in pertinent part, found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for schizophrenia.  The Board also 
denied service connection for a skin disorder, to include as 
due to Agent Orange exposure. 

A September 1981 report from L. Carballo, M.D., noted that 
the veteran reported that during service he was treated for a 
psychophysiological gastrointestinal disorder.  The diagnosis 
was chronic schizophrenia with severe depressive features.  

In October 1981, the veteran attempted to reopen his claim 
for service connection for a psychiatric disorder.  

In October 1981, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a psychiatric disorder.  The veteran appealed 
the decision.  

A January 1983 report from Dr. Caballo related an impression 
of PTSD and war stress.  

In February 1983, the veteran filed a claim for service 
connection for PTSD.  

In November 1983, the Board reopened and denied the veteran's 
claim for service connection for schizophrenia.  It was noted 
that evidence received subsequent to a May 1981 Board 
decision was new and material, but that it failed to provide 
a basis upon which service connection for schizophrenia could 
be granted.  The Board found that the evidence failed to 
demonstrate that a psychosis had its onset during service or 
that it was manifested to a compensable degree within one 
year thereafter.  

The veteran underwent a VA psychiatric examination in 
December 1983.  The diagnoses were deferred pending 
psychological and neurological evaluations.  In a March 1984 
addendum, and following such evaluations, the examiner 
indicated diagnoses of alcohol dependence in remission and a 
personality disorder, dependent.  

Private treatment records from March 1985 to October 1987 
show continued treatment.  An October 1987 report from Dr. 
Carballo noted that he had given the veteran psychiatric care 
since August 1980.  The diagnoses included schizoaffective 
disorder and a skin fungus.  VA treatment entries dated from 
October 1987 to February 1988 also refer to continued 
treatment.  

In February 1988, the veteran attempted to reopen his claim 
for service connection for a psychiatric disorder.  

In May 1988, the RO found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a psychiatric disorder.  The veteran did not appeal.  

VA treatment records dated from May 1988 to July 1989 show 
treatment for psychiatric disorders.  Assessments included 
history of schizoaffective disorder, chronic anxiety, 
depression, and possible PTSD.  

The veteran underwent a VA general medical examination in 
August 1989.  The examiner reported that the veteran had 
massive vitiligo in the groins and suprapubic area which was 
very noticeable.  The diagnoses included unstable 
personality, PTSD, and vitiligo.  

VA treatment records dated from August 1989 to September 1989 
show continued treatment.  

In September 1989, the veteran submitted his current request 
to reopen his claim for service connection for a psychiatric 
disorder.  

In December 1989, the veteran submitted a request to reopen 
his claim for service connection for PTSD.  

A September 1990 VA treatment report noted diagnoses 
including schizophrenia, chronic paranoid type, and alcohol 
dependence.  

Private treatment records dated from November 1990 to May 
1991 refer to further psychiatric treatment.  A May 1991 
report from Dr. Caballo indicated that the veteran reported 
that his mental illness dated back to his military service.  
The diagnosis was PTSD.  

The veteran underwent a VA psychiatric examination in August 
1991.  The diagnoses were schizophrenic disorder, 
undifferentiated type, and substance use disorder, alcohol 
dependence.  

In September 1991, the veteran submitted his current claim 
for service connection for chloracne due to Agent Orange 
exposure.  

A psychiatric report from R. A. Rivera Perez, M.D., received 
in September 1992, noted that he had treated the veteran 
since May 1992.  It was reported that the veteran had service 
from June 1967 to May 1969, that he was a witness to many 
soldiers being killed an injured, and that he became nervous, 
afraid of everything, and suspicious.  The veteran reported 
that he was contaminated with Agent Orange and that he 
developed frequent epigastric pain, nausea, diarrhea, body 
aches, seizures, and multiple skin ulcers.  He had present 
complaints including constant anxiety with depression, 
insomnia, frequent nightmares with Vietnam experiences, and 
irritability.  The veteran also complained of skin ulcers.  
It was noted that during his first year of discharge, he 
frequently had VA treatment for abdominal discomfort and 
anxiety and depression.  The diagnosis was chronic paranoid 
schizophrenia with frequent exacerbations of psychotic 
symptoms, service-connected.  It was also noted that the 
veteran had chronic skin disease (black zones in the 
shoulders and back), service-connected.  Dr. Rivera Perez 
commented that during the veteran's active service he was 
contaminated with Agent Orange and that his initial 
complaints were abdominal pain, constipation, diarrhea, 
anxiety, apprehension and other changes in emotionality.  It 
was noted that after service the veteran continued with 
multiple body aches, seizures and frequent psychotic crises 
as well as other problems including skin ulcers and loss of 
hair.  Dr. Rivera Perez stated that a review of the veteran 
from 1969 to the present showed that he developed all the 
previously mentioned symptoms and that there was no doubt 
that he was a 100 percent service-connected veteran.  

In April 1994, the veteran submitted his current claim for 
service connection for PCT.  

VA treatment records dated from November 1994 to August 1998 
show continued treatment for disorders including psychiatric 
disorders such as PTSD and schizophrenia.  A November 1996 
entry noted that the history of the veteran's illness dated 
back to Vietnam while on active duty.  The diagnoses, at that 
time, included schizophrenia, chronic, undifferentiated type, 
and epilepsy.  

A February 1997 statement from a VA psychologist related that 
the veteran had been a patient at a PTSD/trauma clinic since 
June 1996.  It was noted that the veteran was in the Army 
from 1967 to 1969 and that he saw heavy combat in Vietnam and 
that upon discharge, he was diagnosed with paranoid 
schizophrenia.  The psychologist indicated diagnoses of PTSD, 
severe and chronic; dysthymia; psychosis, not otherwise 
specified (by history); and alcohol abuse, in remission.  It 
was noted that the veteran was not able to work.  

A VA social and industrial survey was performed in December 
1998.  

The veteran underwent a VA psychiatric examination in January 
1999 before a Board of two examiners.  It was noted that the 
veteran underwent a VA social and industrial survey in 
December 1998 and that his medical records were carefully 
examined.  The examiners reviewed the veteran's medical 
history in great detail.  The diagnoses were schizophrenic 
disorder, undifferentiated type, with persistent paranoid 
features and some PTSD symptoms.  

VA treatment records dated from December 1998 to October 1999 
refer to continued treatment for multiple disorders including 
psychiatric disorders.  

In an October 1999 decision, the Board reopened and granted 
the veteran's claim for service connection for PTSD.  Other 
issues on appeal were remanded.  A January 2000 RO decision 
implemented the Board's decision granting service connection 
for PTSD, and the RO rated the condition 30 percent 
disabling.  

The veteran underwent a VA psychiatric examination in 
December 1999.  It was noted that he was seen only with his 
hospital record which included an October 1999 medical 
hospitalization.  It was also reported that the claims folder 
was not available.  The diagnoses were PTSD; schizophrenia, 
chronic, undifferentiated type with depressive features; and 
alcohol abuse, episodic.  

VA treatment records dated in November 1999 and February 2000 
refer to continued treatment for several disorders.  

The veteran underwent a VA dermatological examination in 
February 2000.  He reported a history of an intermittent heat 
rash since he was in Vietnam.  The veteran indicated that 
such rash was worse during the summer when there were high 
temperatures.  He also reported that he had dryness of the 
skin and a history of a jungle rash on his feet and all over 
his body.  The veteran noted that in later years, the rash 
was on his feet and groin areas.  It was reported that there 
was no history of bullae on the dorsum of the hands.  The 
veteran indicated that he had occasional vesicles and mild 
acne of the face (white head and black head) as well as a 
history of lesions on the back.  The examiner reported that 
there was no evidence of bullae or crust.  The examiner 
stated that the veteran had scaly feet with markedly 
dystrophic toenails with subungual hyperkeratosis (10 
toenails).  It was noted that there were erythematous 
papules, some comedo (white) and hyperpigmented macules on 
the face.  The diagnoses were no evidence of PCT, nor 
chloracne; severe tinea pedis with tinea unguium; and acne on 
the face.  The examiner commented that tinea pedis and severe 
tinea unguium could be service related and that there was no 
evidence of heat rash.  

VA treatment records dated from November 2000 to February 
2001 show treatment for several disorders.  

In a March 2001 addendum to the February 2000 dermatological 
examination, the examiner noted that the veteran's claims 
folder had been reviewed.  The examiner stated that no 
evidence of chloracne or PCT was found on the examination.  
It was noted that tinea pedis and tinea unguium were 
conditions that were often acquired during military service 
and that was what he meant by the comment about the possible 
relation to service.  The examiner commented that in the 
veteran's case, there was no evidence of treatment for such 
conditions during active service.  The examiner indicated 
that, therefore, tinea pedis and tinea unguium were not 
service-related.  

The veteran underwent a VA psychiatric examination in August 
2001.  The diagnoses were PTSD and residual type 
schizophrenia.  

An October 2001 RO decision assigned a higher 50 percent 
rating for the veteran's service-connected PTSD.  

VA treatment records dated from September 2001 to January 
2003 show treatment for several disorders including variously 
diagnosed psychiatric disorders.  Psychiatric diagnoses 
include PTSD; schizophrenia; depressive disorder, not 
otherwise specified; and rule out early dementia.  



II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to reopen 
his claim for service connection for schizophrenia, and to 
substantiate his claims for service connection for chloracne 
and PCT due to Agent Orange exposure.  Identified relevant 
medical records have been obtained, and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A.  New and Material Evidence to Reopen a Claim for
Service Connection for Schizophrenia

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2003).]  

The Board denied service connection for schizophrenia in 
October 1974.  In March 1976, the RO denied an application to 
reopen his claim.  In October 1981, the Board denied an 
application to reopen a claim for service connection for 
schizophrenia.  In November 1983, the Board reopened and 
denied the veteran's claim for service connection for 
schizophrenia.  In May 1988, the RO denied an application to 
reopen a claim for service connection for a psychiatric 
disorder (schizophrenia).  The May 1988 RO decision was not 
appealed and is considered final.  

The evidence of record at the time of the May 1988 RO 
decision included the veteran's service medical records from 
his September 1967 to May 1969 active duty.  The service 
medical records did not show treatment for schizophrenia or 
for any psychiatric problems.  An October 1968 entry noted 
that the veteran was seen with a one-month history of 
epigastric pain.  A June 1971 VA hospital report noted that 
the veteran was hospitalized in January 1971 with a history 
of being nervous as well as suffering from sleeplessness, 
restlessness, and displaying evidence of emotional mal-
adjustment.  The diagnoses included schizophrenia, paranoid 
type, chronic.  A November 1972 VA psychiatric examination 
report also related a diagnosis of schizophrenia, paranoid 
type.  In a March 1973 statement, Dr. Castro indicated that 
the veteran was treated during the period from September 1969 
to March 1970 for anxiety and depressive reaction.  In a 
later March 1974 statement, Dr. Castro indicated that the 
veteran was under treatment for the same period for a nervous 
condition.  The actual treatment records from Dr. Castro are 
not of record.  A January 1976 private treatment report noted 
that the veteran had a long history of a psychiatric disorder 
dating back to 1969.  The diagnoses included schizoaffective 
schizophrenia.  The history to 1969 was apparently based on a 
history provided by the veteran.  Subsequent private and VA 
treatment records referred to treatment for variously 
diagnosed psychiatric disorders including schizophrenia.  

The evidence received since the May 1988 RO decision includes 
a psychiatric report from Dr. Rivera Perez which was received 
in September 1992.  It was noted that the veteran reported 
that during service he became nervous, suspicious, and afraid 
of everything and that during his first year of discharge 
from service, he frequently had VA treatment for anxiety and 
depression.  The diagnoses included chronic paranoid 
schizophrenia with frequent exacerbations of psychotic 
symptoms, service-connected.  Dr. Rivera Perez was apparently 
indicating that the veteran's schizophrenia was related to 
service.  Additionally, a November 1996 VA treatment entry 
noted that the history of the veteran's illness dated back to 
Vietnam while on active duty.  The diagnoses included 
schizophrenia, chronic, undifferentiated type.  Also, a 
February 1997 statement from a VA psychologist noted that the 
veteran was in the Army from 1967 to 1969, that he saw heavy 
combat in Vietnam, and that he was diagnosed with paranoid 
schizophrenia.  The psychologist indicated present diagnoses 
including PTSD, dysthymia, and a psychosis, not otherwise 
specified.  The Board observes that that there is no 
indication that the references, noted above, to the veteran's 
schizophrenia having its onset in service, were based on a 
review of the entire claims file including his service 
medical records.  However, the evidence received since the 
May 1988 decision does raise a question as to a possible 
relationship between the veteran's schizophrenia and his 
period of service, or at least the possibility of treatment 
for such disorder within a year of the veteran's discharge 
from service.  

The Board finds that the evidence received since the May 1988 
RO decision includes some evidence which is new, since it is 
not cumulative or redundant, and some of such new evidence is 
also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the May 1988 RO decision, and thus the claim 
for service connection for schizophrenia is reopened.  This 
does not mean service connection for schizophrenia is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for schizophrenia is addressed on a de novo basis.  
Manio, supra.  




B.  Service Connection for Chloracne and PCT due to Agent 
Orange Exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service incurrence for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes chloracne or other acneform 
diseases consistent with chloracne, and porphyria cutanea 
tarda, if manifest to a compensable degree within one year 
after the veteran's last herbicide exposure in Vietnam.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran is claiming service connection for chloracne and 
PCT due to Agent Orange exposure in Vietnam.  Obviously, all 
skin conditions are not the same.  Service medical records 
show no chloracne (or other acneform disease consistent with 
chloracne), or PCT, nor do records show such conditions 
within the year after last herbicide exposure in Vietnam.  
Post-service medical records from many years after service, 
including recent records, show skin conditions such as facial 
acne and tinea pedis and tinea unguium, but these are not 
chloracne (or other acneform disease consistent with 
chloracne) or PCT.  None of the post-service records show the 
specific skin conditions of chloracne (or other acneform 
disease consistent with chloracne) or PCT.  A February 2000 
VA dermatological examination report indicated diagnoses of 
no evidence of PCT, or chloracne.  In a March 2001 addendum 
to the examination, the examiner specifically indicated that 
no evidence of chloracne or PCT was found on the examination.  

One requirement for service connection is the presence of a 
current disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  Competent medical evidence is required to show a 
claimed disorder, and as a layman the veteran is not 
competent to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  As 
the medical evidence indicates that the veteran does not 
currently have chloracne or PCT, service connection for the 
claimed conditions may not be granted.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for chloracne due to Agent Orange 
exposure and for PCT due to Agent Orange exposure must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

The claim for service connection for schizophrenia is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

Service connection for chloracne due to Agent Orange exposure 
is denied.  

Service connection for PCT due to Agent Orange exposure is 
denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for schizophrenia has been reopened by 
new and material evidence, the claim must be reviewed on a de 
novo basis.  Manio, supra.  The other issue on appeal is 
entitlement to a rating higher than 50 percent for PTSD.  

As to the merits of the reopened claim for service connection 
for schizophrenia, there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Additionally, as to the veteran's claim for a higher rating 
for PTSD, the Board notes that he was last afforded a VA 
psychiatric examination in August 2001.  The diagnoses were 
PTSD and schizophrenia, residual type.  A Global Assessment 
of Functioning (GAF) score of 45 was assigned.  The examiner 
did not address the impairment referable to the veteran's 
service-connected PTSD as opposed to his non-service-
connected schizophrenia.  Subsequent VA treatment records 
have indicated possible worsening of the veteran's condition.  
A June 2002 VA treatment entry related an impression of PTSD 
and rule out early dementia.  The GAF score was 40 and the 
examiner noted that the veteran was not able to work.  A 
January 2003 VA treatment entry indicated diagnoses including 
PTSD by history; schizophrenia, undifferentiated type by 
history; and depressive disorder, not otherwise specified.  A 
GAF score of 30 was assigned at the time.  Such treatment 
entries did not differentiate the impairment referable to the 
veteran's service-connected PTSD as opposed to other 
diagnosed psychiatric disorders.  

Given such factors and the circumstances of this case, it is 
the judgment of the Board that any additional pertinent 
records should be obtained and that the veteran should be 
provided with a VA examination with a medical opinion. 

Accordingly, these issues are remanded for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
since service for schizophrenia, and the 
RO should then obtain copies of the 
related medical records which are not 
already in the claims file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity of his service-
connected PTSD, and the nature and 
etiology of his schizophrenia.  The claims 
folder must be provided to and reviewed by 
the examiner.  All signs and symptoms 
necessary for rating the veteran's 
service-connected PTSD should be reported 
in detail.  A GAF score should be assigned 
and explained.  The examiner should 
indicate the impairment associated with 
the veteran's PTSD as opposed to any other 
diagnosed psychiatric disorders.  
Additionally, based on examination 
findings, historical records, and medical 
principles, the examiner should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of schizophrenia, including any 
relationship with the veteran's period of 
service.  

3. Thereafter, the RO should review, on a 
de novo basis, the merits of the claim for 
service connection for schizophrenia, as 
well as the claim for a higher rating for 
PTSD.  If the claims are denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



